TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00536-CV



                                    In re Robert Walter Bonner

                     ORIGINAL PROCEEDING FROM JOHNSON COUNTY



                             MEMORANDUM OPINION


                Relator Robert Walter Bonner, acting pro se, has filed a document with this Court

entitled “Motion for Leave to File Petition for Writ of Mandamus.” Bonner asks this Court for leave

to file a petition that requests issuance of a writ of mandamus against the district judge presiding

over the 413th Judicial District Court of Johnson County.

                This Court’s mandamus authority is limited to issuing a writ of mandamus against

“a judge of a district or county court in the court of appeals district” and other writs as necessary to

enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West 2004). Our court of

appeals district does not include Johnson County. See id. § 22.201(d) (West Supp. 2012).

Consequently, we do not have the authority to issue a writ of mandamus against a judge of a district

court in Johnson County. Nor has Bonner demonstrated that the exercise of our writ power is

necessary to enforce our jurisdiction as we have no appellate jurisdiction of a proceeding pending

in, or an order appealed from, a Johnson County court. See id. § 22.220 (West Supp. 2012).

                This original proceeding is dismissed for lack of jurisdiction.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 22, 2012




                                              2